Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 10, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  135820                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices




  IN THE MATTER OF

  HONORABLE MARY BROUILLETTE BARGLIND
  JUDGE, 41ST CIRCUIT COURT

  BEFORE THE JUDICIAL TENURE COMMISSION
  _________________________________________

        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered and Honorable Patricia L. Micklow is appointed
  Master to hear Formal Complaint No.83.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 10, 2008                      _________________________________________
                                                                              Clerk